                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


ANDREW C. NEEVEL,
                                                JUDGMENT IN A CIVIL CASE
      Petitioner,
                                                    Case No. 15-cv-588-wmc
v.


TROY HERNS,

      Respondent.


      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has
been rendered.


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent denying Andrew C. Neevel’s petition for a writ of habeas corpus under

28 U.S.C. § 2254 and dismissing this case.

             /s/                                                12/07/2018

           Peter Oppeneer, Clerk of Court                          Date
